DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO/2017/110721; US 2018/0357979 is relied upon as a translation) in view of Zang et al. (CN 105511152; US 2018/0337217 is relied upon as a translation).
Regarding claim 1:
Nakamura discloses:
An  image  processing  method  of  a  display  panel,  wherein  the  display  panel  comprises  a  display  image  region  and  a  peripheral  region,  the  peripheral  region  comprises  grayscale  transition  regions,  the  grayscale  transition  regions  are  adjacent  to  the  display  image  region,  the  display  image  region  comprises  a  plurality  of  display  pixels arranged  along  a  row  direction  and  a  column  direction (shown in, e.g., Fig. 5A);  and
the  image  processing  method  comprises:
determining  an  adjacent  display  pixel  adjacent  to  each  grayscale  transition region  in  the  row  direction  or  in  the  column  direction  in  the  display  image  region  according  to  a  position  of  the  grayscale  transition  region (shown in, e.g., Fig. 4, where as per paragraph 36 pixels 1-1, 1-2, and 2-2 are boundary pixels, 2-1 is adjacent to the transition region);
determining  transition  pixels  in  the  grayscale  transition  region (as shown in Fig. 4, where in Nakamura there is only one transition pixel, not pixels);
acquiring  a  first  pixel  grayscale,  wherein  the  first  pixel  grayscale  is  a  grayscale  of  the  adjacent  display  pixel (paragraphs 38-39; for example brightness value T3);
  acquiring  a  second  pixel  grayscale (paragraphs 38-39; for example brightness value T1);  
adjusting  third  pixel  grayscales  of  the  transition  pixel  according  to  the  first  pixel  grayscale,  the  second  pixel  grayscale  and  the  transition  pixels,  wherein  the third  pixel  grayscales  are  between  the  first  pixel  grayscale  and  the  secand  pixel  grayscale (brightness value T2 as per paragraphs 39-39, where again in Nakamura there is only one transition pixel);  and

wherein  an  edge  of the  display  image  region  comprises  a  polygonal  line  formed  by  connection  of line  segments  extending  along  the  row  direction  and  the  column  direction, the pologonal line does not pass through any display pixel and any transitional pixel, the polygonal line is used to divide the display image region and the peripheral region,  the  row  direction and  the  column  direction  are  perpendicular  to  each  other (a rough edge is shown in, e.g., Fig. 4: edge 13, but this is not the true edge as follows from paragraphs 32-34, 37: there may be no covering over the non-display area and the non-display area is just displayed in, e.g., black. The device cannot illuminate just part of a pixel. That means that the true edge is always along the sides of a pixel. This is shown in, e.g., Fig. 5A, where it can be seen that each pixel is either black, gray, or white, and the edges of the black area are along the row or column directions following the edges of pixels) and
determining  the  transition  pixels  in  the  grayscale  transition  region  comprises:  
forming  a  virtual  rectangular  area  in  the  peripheral  region  by  taking  adjacent  two  line  segments  as  adjacent  two  sides (these are the lines bounding pixels 2-2 and 1-1);  and
determining  a  quantity  and  an  arrangement  mode  of  the transition  pixels  in  the grayscale  transition  region  according  to  the  virtual  rectangular  area (the boundary pixels are selected as per paragraph 36).
Nakamura does not disclose:
wherein a quantity of transition pixels adjacent to the polygonal line in the row direction or the column direction is more than one, and third pixel grayscales of a plurality of transition pixels located in a same direction change gradually along the same direction.
Zang discloses:

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakamura the elements taught by Zang.
The rationale is as follows:
Nakamura and Zang are directed to the same field of art.
Zang discloses that a transition should have transition sub-steps to improve the appearance (paragraph 43). Note that in Zang this transition is achieved with light-shielding patterns but Nakamura already discloses that it is better to adjust brightness values than to use a light shield (Nakamura paragraph 34). Therefore in the combination it makes sense to incorporate the transition sub-steps of Zang using the brightness adjustment method of Nakamura. One of ordinary skill in the art could have done this with predictable effects.
Regarding claim 2:
Nakamura in view of Zang discloses:
wherein  theperipheral  region  further  comprises  a  background  image  region,  the  background  image region  comprises  a  plurality  of  background  pixels  arranged  along  the  row  direction  and the  column  direction (this is the non-display area, e.g., Nakamura paragraph 38):  
and acquiring  the  second  pixel  grayscale  comprises:
determining  an  adjacent  background  pixel  adjacent  to  the  grayscale  transition region  in  the  row  direction  ar  in  the  column  direction  in  the  background  region,  wherein  the  second  pixel grayscale  is  a  grayscale  of  the  adjacent background  pixel (as per Nakamura paragraphs 38-39). 
Regarding claim 4:
Nakamura in view of Zang discloses:

when  the  virtual  rectangular  area  includes  one  row  and  a  plurality  of  columns  of pixels,  determining  that  the  grayscale  transition  region  includes  a  plurality  of  transition  pixels  located  in  the  one  row  and  adjacent  to  the  display  image  region  in  the  virtual rectangular  area (this is shown in, e.g., the top row of Nakamura Fig. 5A); 
when  the  virtual  rectangular  area  includes  a  plurality  of  rows  and  one  column  ofpixels,  determining  that  the  grayscale  transition  region  includes  a  plurality  of  transition  pixels  located  in  the  one  column  and  adjacent  to  the  display  image  region  in  the  virtual rectangular  area (this is shown in the bottom first column inNakamura  Fig. 5A).
Regarding claim 5:
Nakamura in view of Zang discloses:
wherein  a  shape  of  the  display  image  region comprises  a  non-rectangular  shape (as per Nakamura Fig. 7 it could be round).
Regarding claim 6:
Nakamura in view of Zang discloses:
wherein  the  non-rectangular  shape  comprises  a  round shape (e.g., Nakamura Fig. 7).
Regarding claim 7:
Nakamura in view of Zang discloses:
wherein  determining  the  adjacent  display  pixel  adjacent  to  the  grayscale  transition  region  in  the  row  direction  or  in  the  colurnn  directionin  the  display  image  region  according  to  the  pasition  of  the  grayscale  transition  region  comprises:  

determining  the  adjacent  display  pixel  adjacent  to  the  grayscale  transition  region  in the  display  image  region  in  the  extending  direction  of  the  grayscale  transition  region (as shown in Nakamura Fig. 4).
Regarding claim 8:
Nakamura in view of Zang discloses:
wherein  a  quantity  of  adjacent  display  pixels  is  at  least  one (shown in Nakamura Fig. 4).
Regarding claim 9:
Nakamura in view of Zang discloses:
wherein  adjusting  the  third  pixel  grayscales  of  the  transition  pixels  according  to  the  position  of  the  grayscale  transition  region,  the  first  pixel  grayscale  of  the  adjacent  display  pixel,  the  second  pixel  grayscale,  and  the  transition pixels,  comprises:
  when  the  first  pixel  grayscale  of  the  adjacent  display  pixel  is  greater  than  thesecond  pixel  grayscale,  in  the  extending  direction  of  the  grayscale  transition  region, adjusting  the third  pixel  grayscales  of  the transition  pixels  in  the  grayscale  transition  region  to be  gradually  decreased  in  a  direction  from  the  display  image  region  to  the  peripheral region (follows from Nakamura paragraph 45 and the teaching of Zang, e.g. paragraph 43):  or
when  the  first  pixel  grayscale  of  the  adjacent  display  pixel  is  less  than  the  second pixel  grayscale,  in  the  extending  direction  of  the  grayscale  transition  region,  adjusting the third  pixel  grayscales  of  the transition  pixels  in  the  grayscale  transition  region  to  be gradually  increased  in  a  direction  from  the  display  image  region  to  the  peripheral  region (Nakamura paragraph 38, again with the teaching on Zang).

Nakamura in view of Zang discloses:
wherein grayscale  change  step  lengths  of  the  third  pixel  grayscales  of  the  transition  pixels  In  the grayscale  transition  region  are  same (because Zang uses a different method to change the grayscale than Nakamura it is difficult to quantify this exactly, but certainly it at least would have been obvious when dividing a transition into multiple sub-steps as taught by Zang to do so evenly).
Regarding paragraphs 11-12 and 14-19:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Zang, and further in view of Jin et al. (US 2018/0308413; note the subject matter relied upon is present in the provisional application)
	Regarding claim 20:
	Nakamura in view of Zang discloses a display panel as discussed above.
	Nakamura in view of Zang does not disclose it is a:
“wearable device”
Jin discloses that a very similar device can be a wearable device (e.g., paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Nakamura in view of Zang wherein the display panel is in a wearable device.
The rationale is as follows:
Nakamura, Zang, and Jin are directed to the same field of art.
Jin discloses that this is a common kind of device to have a display. One of ordinary skill in the art could have included this with predictable results.
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant first argues (page 9) that Nakamura’s boundary line is a curved line that crosses the inside of the pixels. This argument was made before and was discussed at length in the Office Action mailed 14 December 2021. To sum up, the real boundary in Nakamura is along the edges of the pixels as shown in, e.g., Fig. 5A of Nakamura. Applicant argues (page 10) that the line segments shown in this figure cannot be connected to form a polygonal line. But if you look at, e.g., Nakamura Fig. 5 it’s clear that there is a boundary between the display and non-display regions – the edge of the darkened pixels. This is the boundary. The claim does not require that there be a grayscale transition at every point along this boundary: it simply says that “the peripheral region comprises grayscale transition regions.” So the boundary shown in, e.g., Nakamura Fig. 5 meets the language.
Applicant argues “Nakamura does not teach or suggest that the boundary line 13 is a polygonal line at the microscopic level,” but if it is a line along the pixels it must be.
Applicant next goes on to argue (starting bottom of page 11) that Nakamura does not disclose that there are more than one transition pixel. The Examiner agrees. For this reason Zang has now been relied upon to teach this element.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694